Citation Nr: 0107567	
Decision Date: 03/14/01    Archive Date: 03/21/01	

DOCKET NO.  99-20 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for postoperative 
residuals of a left inguinal hernia repair.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel





INTRODUCTION

The veteran served on active duty from March 1944 to June 6, 
1946.  He has been granted service connection for 
postoperative residuals of a left varicocele, evaluated as 
zero percent disabling.

In June 1946, the veteran submitted an initial claim for 
service connection for a left inguinal hernia.  In August 
1946, the Regional Office (RO) denied service connection for 
a left inguinal hernia as not shown by evidence of record.  
The veteran was advised of this determination and did not 
perfect a timely appeal.  

In August 1947, a Department of Veterans Affairs (VA) 
hospital report showed a history of recent surgery for a left 
inguinal hernia.  Later in August 1947, the RO again denied 
the veteran's claim for service connection for a left 
inguinal hernia.  The veteran was advised of this 
determination, and he did not perfect a timely appeal.  

In January 1999, the appellant sought to reopen his claim for 
service connection for postoperative residuals of a left 
inguinal hernia.  The RO denied this claim in June 1999, and 
the veteran appealed.


FINDINGS OF FACT

1.  In rating actions in August 1946 and August 1947, the RO 
denied service connection for a left inguinal hernia.  The 
veteran did not perfect timely appeals from such rating 
actions.  

2.  In 1999, the appellant sought to reopen his claim for 
service connection for postoperative residuals of a left 
inguinal hernia repair.

3.  He recently submitted a statement from a friend who 
served with him indicating that he had seen the veteran wear 
a truss for the groin during service, and a statement from a 
private physician who indicated that the veteran had had 
surgery in 1947 for repair of a hernia and varicocele and 
that such conditions had developed in service. 

4.  These statements are sufficiently significant that such 
statements must be considered in order to decide the 
veteran's claim.  


CONCLUSION OF LAW

The evidence received since the unappealed rating actions in 
August 1946 and August 1947 is new and material; thus 
reopening the appellant's claim for service connection for 
postoperative residuals of a left inguinal hernia.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. §§ 3.104, 3.156 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the veteran contends that he developed a left 
inguinal hernia in service.  He maintains that he was 
rejected for reenlistment into the Naval Reserve 
approximately four days after his discharge from service 
because of this left inguinal hernia.  He contends that he 
currently has residuals of the left inguinal hernia repair.  

I.  Background

The service medical records, including the examination at 
discharge from service on June 4, 1946, are negative for any 
complaints, findings, or diagnoses of a left inguinal hernia.  
On examination for discharge from service, examination of the 
genitourinary system showed a large varicocele.  No hernias 
were reported.  

An initial claim for service connection for a varicocele and 
a left inguinal hernia was received from the veteran on June 
22, 1946.  In this claim, the veteran stated that he did not 
know that he had a hernia until he attempted to reenlist in 
the Naval Reserve on June 10, 1946.  He stated that he was 
rejected for reenlistment because of the left inguinal 
hernia.  

In a rating action in August 1946, the RO granted service 
connection for a varicocele, evaluated as zero percent 
disabling, and denied service connection for a left inguinal 
hernia, as not shown by the evidence of record.  The veteran 
was advised of this determination and of his right to appeal.  
He failed to perfect a timely appeal.  

In April 1947, the veteran submitted a claim for service 
connection for pain in the right side.  He stated that he had 
received treatment from Dr. Good, of Columbia Heights, 
Minnesota, shortly after discharge from service.

A report from the VA Hospital, Minneapolis, Minnesota, in 
1947 indicates that the veteran had repair of a left 
varicocele and left inguinal hernia in late April 1947.  It 
was indicated that there was some problem with the surgical 
site after the surgery, and he was not discharged from the 
hospital until late September.  He had also been followed in 
the VA outpatient treatment department after his release from 
the hospital.  The diagnoses included repair of left inguinal 
hernia and varicocelectomy, left, and persistent draining 
sinus following herniorrhaphy.  

In August 1947, the RO again denied service connection for 
postoperative residuals of a left inguinal hernia.  

In 1948, the RO contacted the Naval Recruiting Office in 
Minneapolis, Minnesota.  Pursuant to the veteran's letter, 
the RO requested a copy of the veteran's physical examination 
for reenlistment on June 10 or June 11, 1946.  A response 
from the recruiting office indicated that there was no 
evidence of any such physical examination or rejection.  

In January 1999, the veteran sought to reopen his claim for 
service connection for postoperative residuals of a left 
inguinal hernia.  The veteran claimed that the left inguinal 
hernia repair caused some residuals which continued to the 
present.  He submitted a statement from [redacted] who 
stated that he served with the veteran during World War II.  
Mr. [redacted] stated that he remembers that the veteran was 
wearing "a trusslike support common for a hernia" while he 
was in the shower while in service.  Mr. [redacted] stated that 
the veteran had informed him that he had been supplied the 
truss by the people in sick bay because he was having pain.  
The veteran also submitted copies of pictures labeled as 
showing him in the Philippines.  

The veteran also submitted a statement from Lawrence D. Deal, 
M.D., dated in December 1999.  Dr. Deal stated that the 
veteran had been treated in his clinic.  He had recent 
complaints of chronic lower abdominal wall pain in the area 
of the surgical scar created by the 1947 surgery.  Dr. Deal 
stated that the veteran had had surgery for a hernia and 
varicocele at the time, both of which he developed during 
service.  

In a statement in January 2000, the veteran stated that he 
had recently been seen at the Minneapolis, Minnesota, VA 
Medical Center in September 1999 for adhesions relating to 
the surgery for his hernia and varicocele in 1947.  Records 
from that facility show treatment in the 1980s for multiple 
medical problems including a bladder tumor and benign 
prostatic hypertrophy.  

II.  Analysis

In order to reopen a claim for service connection, it is 
incumbent upon the applicant to submit new and material 
evidence which bears directly and substantially upon the 
specific matter under consideration and which is neither 
cumulative nor redundant.  Such evidence by itself, or with 
evidence previously considered, should be so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  38 C.F.R. § 3.156(a).  

Service connection connotes many factors, but basically, it 
means that the facts, as shown by the evidence, establishes 
that a particular injury or disease resulting in disability 
was incurred coincident with service or was aggravated 
therein.  38 C.F.R. § 3.303.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993).  

In this case, the RO denied service connection for a left 
inguinal hernia in rating actions in August 1946 and 1947.  
These ratings were not timely appealed.  The evidence then of 
record showed that service medical records, including an 
examination at discharge from service, was negative for any 
complaints, findings, or diagnoses of a left inguinal hernia 
in service.  Shortly after discharge from service, the 
veteran did complain of a left inguinal hernia, and he had 
repair of such hernia in 1947.  However, the evidence then of 
record did not establish that the left inguinal hernia had 
been present or manifested in service.

In 1999, the appellant attempted to reopen his claim for 
service connection for the left inguinal hernia.  Mr. [redacted] 
indicated that he had seen the veteran with a truss, which 
usually was provided for hernias, in the showers while still 
in service.  A private physician in December 1999 indicated 
that the veteran had had surgery in 1947 for repair of a 
hernia and varicocele and that such conditions had developed 
in service.  It is noted that this physician did not have the 
benefit of all of the veteran's records in the veteran's 
claims file.  

However, these statements, if viewed in their most favorable 
light and taken as true, would provide some evidence that the 
appellant had an inguinal hernia in service, and that the 
current residuals of such left inguinal hernia repair that 
occurred in 1947 was etiologically related to the veteran's 
service.  Such evidence, when considered with the other 
evidence of record, is considered significant and must be 
considered in order to fairly decide the merits of the claim.  
While a review of the merits of the claim may or may not 
result in granting the benefit sought on appeal, it is clear 
that the new evidence is material and bears directly and 
substantially upon the specific matter under consideration.  
Accordingly, the appellant has reopened the claim for service 
connection for postoperative residuals of a left inguinal 
hernia.  38 C.F.R. § 3.156.  

ORDER

The evidence received since the unappealed rating actions in 
August 1946 and August 1947 is new and material, thereby 
reopening the appellant's claim for service connection for 
postoperative residuals of a left inguinal hernia repair.  


REMAND

Effective November 20, 2000, a new law was promulgated, the 
Veterans' Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) which, in effect, amends the 
law relating to the duty to assist, and the need for notice 
to the veteran concerning searching for and obtaining 
records, substantiating claims, and completing an application 
for compensation benefits.  The law also eliminated, in 
essence, the need to establish that a claim was well 
grounded.  The law applies to all claims pending on the date 
of enactment.  Pursuant to the VCAA, there is now an expanded 
duty to assist the veteran.  

The VA hospital report dated in 1947 relating to the 
veteran's surgery merely contained a brief summary, without 
providing a pertinent history relating to the veteran's left 
inguinal hernia.  The complete clinical records for this 
period of hospitalization which began in April 1947 are not 
of record.  In addition, there are no actual outpatient 
treatment reports following the hospitalization.  The Board 
believes that such records, if they still exist and are 
available, should be sought prior to final appellate review.

In addition, in his letter in April 1947, the veteran stated 
that he had been treated by Dr. Good of Columbia Heights, 
Minnesota, shortly after service, but this physician's 
treatment records are not of record.  

Finally, the Board believes that a VA examination should be 
scheduled to determine the nature and extent of the veteran's 
current disability relating to the left inguinal hernia 
repair.  

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should request that the 
veteran inform them if it is possible to 
obtain treatment records by Dr. Good, 
Columbia Heights, Minnesota, from 1946 
and 1947.  (The veteran may be aware of 
whether Dr. Good's records were passed on 
to another physician or retained at a 
medical facility which is still 
functional.)  If, and only if, the 
veteran indicates that there is a 
plausible avenue for records development, 
the RO should undertake the appropriate 
development.  

2.  The RO should determine if clinical 
records and subsequent outpatient records 
based on the veteran's hospitalization at 
the VA Medical Center, Minneapolis, 
Minnesota, beginning on April 25, 1947, 
for repair of a left inguinal hernia and 
left varicocele have been retained and 
are available.  If so, copies of the 
available records should be requested for 
the record.  Copies of his recent 
treatment records from the VA Medical 
Center, Minneapolis, Minnesota, should 
also be requested.  

4.  After the plausible development has 
been completed, the RO should make 
arrangements for an examination of the 
veteran to determine the nature and 
extent of any disability relating to a 
left inguinal hernia repair, as 
distinguished from his other 
gastrointestinal and genitourinary 
disabilities.  If any clinical tests are 
deemed appropriate, they should be 
conducted.  The examiner should review 
the appellant's records.  The claims 
folder should be made available to the 
examiner prior to and during the 
examination of the veteran.  The examiner 
should be requested to provide an opinion 
concerning whether there is any 
relationship between any present 
disability and the veteran's service, or 
the veteran's service-connected 
disability, the residuals of the left 
varicocele repair.  See Allen. Brown, 
7 Vet. App. 439 (1995).  

After such actions have been completed, the RO should again 
review the veteran's claim for service connection for 
postoperative residuals of a left inguinal hernia.  If there 
is a denial of the claim, the case should be processed in 
accordance with appropriate appellate procedures, including 
the issuance of a supplemental statement of the case.  No 
action is required of the appellant unless and until he 
receives further notice.  The purpose of this REMAND is to 
procure clarifying data, and to provide due process.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate determination warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




 

